320 S.W.3d 219 (2010)
Bruce W. BALLARD, Jeremiah Ballard, a Minor By and Through His Next Friend B. Marie Ballard and B. Marie Ballard, Appellants,
v.
Berkely HUDSON, Milbre Burch and Oakstone Construction Company, Inc., Respondents.
No. WD 70755.
Missouri Court of Appeals, Western District.
September 7, 2010.
Vincent A. Banks, III, St. Louis, MO, for appellant.
Robert W. Cockerham, Esq., Corey L. Kraushaar, Esq., and Richard I. Woolf, Esq., St. Louis, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Appellants Bruce W. Ballard, et at. appeal the Boone County Circuit Court's grant of a directed verdict at the close of opening statements in favor of defendants Milbre Burch, Berkely Hudson, and Oakstone Construction Company. Ballard argues that the facts he recited during opening statement were sufficient to establish submissible claims of negligence and trespass against the-defendants, and that the trial court erroneously excluded the testimony of one of his expert witnesses. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).